Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.64 Page 1 of 22



  1   MATTHEW RODRIQUEZ, State Bar No. 95976
      Acting Attorney General of California
  2   ANTHONY R. HAKL, State Bar No. 197335
      Supervising Deputy Attorney General
  3   JERRY T. YEN, State Bar No. 247988
      Deputy Attorney General
  4    1300 I Street, Suite 125
       P.O. Box 944255
  5    Sacramento, CA 94244-2550
       Telephone: (916) 210-7836
  6    Fax: (916) 324-8835
       E-mail: Jerry.Yen@doj.ca.gov
  7   Attorneys for Defendants Matthew Rodriquez, in his
      official capacity as Acting California Attorney
  8   General, and Luis Lopez, in his official capacity as
      Director of the Department of Justice Bureau of
  9   Firearms

 10
                              IN THE UNITED STATES DISTRICT COURT
 11
                           FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12

 13

 14   MICHELLE NGUYEN, an individual;                    Case No. 3:20-cv-02470-WQH-WVG
      DOMINIC BOGUSKI, an individual; JAY
 15   MEDINA, an individual; FRANK                       DEFENDANTS ACTING ATTORNEY
      COLLETTI, an individual; JOHN                      GENERAL MATTHEW RODRIQUEZ
 16   PHILLIPS, an individual; PWGG, L.P., a             AND DIRECTOR LUIS LOPEZ’S
      California Limited Partnership; DARIN              ANSWER TO COMPLAINT
 17   PRINCE, an individual; NORTH COUNTY
      SHOOTING CENTER, INC., a California
 18   Corporation; FIREARMS POLICY
      COALITION, INC.; SAN DIEGO
 19   COUNTY GUN OWNERS PAC; and                         Judge:        Hon. William Q. Hayes
      SECOND AMENDMENT FOUNDATION,                       Action Filed: December 18, 2020
 20
                                           Plaintiffs,
 21
                    v.
 22

 23   MATTHEW RODRIQUEZ 1, in his official
      capacity as Acting Attorney General of
 24   California; and LUIS LOPEZ, in his official
      capacity as Director of the Department of
 25   Justice Bureau of Firearms,

 26                                      Defendants.

 27
             1
              Acting Attorney General Matthew Rodriquez is hereby substituted for former Attorney
 28   General Xavier Becerra. See Fed. R. Civ. P. 25(d).
                                                     1
                                                 Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.65 Page 2 of 22



  1         Defendants Matthew Rodriquez, in his official capacity as Acting Attorney General of

  2   California and Luis Lopez, in his official capacity as Director of the Department of Justice

  3   Bureau of Firearms (BOF), answer the Complaint, ECF No. 1, as follows.

  4                                         GENERAL DENIAL

  5         Defendants generally deny all allegations in the Complaint not expressly admitted herein,

  6   pursuant to Federal Rule of Civil Procedure 8(b)(3). Defendants reserve the right to amend this

  7   Answer to assert other affirmative defenses, if necessary.

  8                                         SPECIFIC DENIALS

  9                                              Introduction 2

 10         1.   Defendants admit that the Second Amendment to the United States Constitution

 11   speaks for itself. Otherwise, the allegations in Paragraph 1 characterize Plaintiffs’ claims and

 12   legal conclusions and are not averments of fact to which Defendants are required to respond. To

 13   the extent a response is required, and except as specifically admitted, Defendants deny the

 14   allegations in Paragraph 1.

 15         2.   Defendants admit that the statute referenced in Paragraph 2 speaks for itself and that

 16   the California Department of Justice (DOJ) enforces California laws related to possessing and

 17   acquiring firearms. Otherwise, the allegations in Paragraph 2 characterize Plaintiffs’ claims and

 18   legal conclusions and are not averments of fact to which Defendants are required to respond. To

 19   the extent a response is required, and except as specifically admitted, Defendants deny the

 20   allegations in Paragraph 2.

 21         3.   The allegations in Paragraph 3 characterize Plaintiffs’ claims and legal conclusions

 22   and are not averments of fact to which Defendants are required to respond. To the extent a

 23   response is required, Defendants deny the allegations in Paragraph 3.

 24         4.   Defendants admit that the judicial opinion referenced in Paragraph 4 speaks for itself.

 25   Otherwise, the allegations in Paragraph 4 characterize Plaintiffs’ claims and legal conclusions and

 26

 27          2
                For the convenience of the Court and the parties, Defendants utilize certain headings set
      forth in the Complaint. In doing so, Defendants neither admit nor deny any allegations that may
 28   be suggested by the Complaint’s headings.
                                                       2
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.66 Page 3 of 22



  1   are not averments of fact to which Defendants are required to respond. To the extent a response

  2   is required, and except as specifically admitted, Defendants deny the allegations in Paragraph 4.

  3         5.   Defendants admit that the statute referenced in Paragraph 5 speaks for itself.

  4   Otherwise, the allegations in Paragraph 5 characterize Plaintiffs’ claims and legal conclusions and

  5   are not averments of fact to which Defendants are required to respond. To the extent a response

  6   is required, and except as specifically admitted, Defendants deny the allegations in Paragraph 5.

  7         6.   Defendants admit that the judicial opinion referenced in Paragraph 6 speaks for itself.

  8   Otherwise, the allegations in Paragraph 6 characterize Plaintiffs’ claims and legal conclusions and

  9   are not averments of fact to which Defendants are required to respond. To the extent a response

 10   is required, and except as specifically admitted, Defendants deny the allegations in Paragraph 6.

 11                                                  Parties

 12         7.   Defendants lack knowledge or information sufficient to form a belief as to the truth of

 13   the allegations in Paragraph 7, and, on that basis, deny those allegations.

 14         8.   Defendants lack knowledge or information sufficient to form a belief as to the truth of

 15   the allegations in Paragraph 8, and, on that basis, deny those allegations.

 16         9.   Defendants lack knowledge or information sufficient to form a belief as to the truth of

 17   the allegations in Paragraph 9, and, on that basis, deny those allegations.

 18         10. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 19   the allegations in Paragraph 10, and, on that basis, deny those allegations.

 20         11. Defendants admit that the name John Phillips is associated with a firearms dealership

 21   named Poway Weapons & Gear Inc. in the DOJ Centralized List of Firearms Dealers.

 22   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 23   remaining allegations in Paragraph 11, and, on that basis, deny those allegations.

 24         12. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 25   the allegations in Paragraph 12, and, on that basis, deny those allegations.

 26         13. Defendants admit that the name Darin Prince is associated with a firearms dealership

 27   named North County Firearms in the DOJ Centralized List of Firearms Dealers. Defendants lack

 28
                                                        3
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.67 Page 4 of 22



  1   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

  2   Paragraph 13, and, on that basis, deny those allegations.

  3         14. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  4   the allegations in Paragraph 14, and, on that basis, deny those allegations.

  5         15. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  6   the allegations in Paragraph 15, and, on that basis, deny those allegations.

  7         16. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  8   the allegations in Paragraph 16, and, on that basis, deny those allegations.

  9         17. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 10   the allegations in Paragraph 17, and, on that basis, deny those allegations.

 11         18. Defendants admit that Xavier Becerra is the former Attorney General of the State of

 12   California, that the Complaint purports to name the California Attorney General as a defendant in

 13   his official capacity, that the California Attorney General is the chief law officer of the State of

 14   California, that the DOJ enforces California laws related to possessing and acquiring firearms,

 15   and that the California Attorney General and the DOJ maintain an office in San Diego, California.

 16   Defendants also admit that article V, section 13, of the California Constitution speaks for itself.

 17   Otherwise, the allegations in paragraph 18 characterize Plaintiffs’ claims and legal conclusions

 18   and are not averments of fact to which Defendants are required to respond. To the extent a

 19   response is required, and except as specifically admitted, Defendants deny the allegations in

 20   paragraph 18.

 21         19. Defendants admit that Luis Lopez is the Director of the BOF that the Director

 22   oversees the operations of the BOF, and that the Complaint names him as a defendant in his

 23   official capacity. Defendants also admit that the BOF enforces California laws related to

 24   firearms. Except as specifically admitted, Defendants deny the allegations in paragraph 19.

 25         20. Defendants admit that the BOF enforces California laws related to firearms. Except as

 26   specifically admitted, Defendants deny the allegations in paragraph 20.

 27

 28
                                                        4
                                                    Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.68 Page 5 of 22



  1                                        Jurisdiction and Venue

  2         21. Defendants admit that the statutes referenced in Paragraph 21 speak for themselves

  3   and that this Court has jurisdiction over this action. Otherwise, the allegations in Paragraph 21

  4   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact to which

  5   Defendants are required to respond. To the extent a response is required, and except as

  6   specifically admitted, Defendants deny the allegations in Paragraph 21.

  7         22. Defendants admit that the statutes referenced in Paragraph 22 speak for themselves

  8   and that venue is proper in this Court. Otherwise, the allegations in Paragraph 22 characterize

  9   Plaintiffs’ claims and legal conclusions and are not averments of fact to which Defendants are

 10   required to respond. To the extent a response is required, and except as specifically admitted,

 11   Defendants deny the allegations in Paragraph 22.

 12                                           Statement of Facts

 13         23. Defendants admit that the Second Amendment to the United States Constitution

 14   speaks for itself. Except as specifically admitted, Defendants deny the allegations in Paragraph

 15   23.

 16         24. Defendants admit that the Fourteenth Amendment to the United States Constitution

 17   speaks for itself. Except as specifically admitted, Defendants deny the allegations in Paragraph

 18   24.

 19         25. Defendants admit that the judicial opinion referenced in Paragraph 25 speaks for itself.

 20   Otherwise, the allegations in Paragraph 25 characterize Plaintiffs’ claims and legal conclusions

 21   and are not averments of fact to which Defendants are required to respond. To the extent a

 22   response is required, and except as specifically admitted, Defendants deny the allegations in

 23   Paragraph 25.

 24         26. Defendants admit that the judicial opinion referenced in Paragraph 26 speaks for itself.

 25   Except as specifically admitted, Defendants deny the allegations in Paragraph 26.

 26         27. Defendants admit that the Second and the Fourteenth Amendments to the United

 27   States Constitution speak for themselves. Otherwise, the allegations in Paragraph 27 characterize

 28   Plaintiffs’ claims and legal conclusions and are not averments of fact to which Defendants are
                                                       5
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.69 Page 6 of 22



  1   required to respond. To the extent a response is required, and except as specifically admitted,

  2   Defendants deny the allegations in Paragraph 27.

  3         28. Defendants admit that the judicial opinion referenced in Paragraph 28 speaks for itself.

  4   Otherwise, the allegations in Paragraph 28 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, and except as specifically admitted, Defendants deny the allegations in

  7   Paragraph 28.

  8         29. Defendants admit that the judicial opinion referenced in Paragraph 29 speaks for itself.

  9   Otherwise, the allegations in Paragraph 29 characterize Plaintiffs’ claims and legal conclusions

 10   and are not averments of fact to which Defendants are required to respond. To the extent a

 11   response is required, and except as specifically admitted, Defendants deny the allegations in

 12   Paragraph 29.

 13         30. Defendants admit that the judicial opinions referenced in Paragraph 30 speak for

 14   themselves. Otherwise, the allegations in Paragraph 30 characterize Plaintiffs’ claims and legal

 15   conclusions and are not averments of fact to which Defendants are required to respond. To the

 16   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 17   in Paragraph 30.

 18         31. The allegations in Paragraph 31 characterize Plaintiffs’ claims and legal conclusions

 19   and are not averments of fact to which Defendants are required to respond. To the extent a

 20   response is required, Defendants deny the allegations in Paragraph 31.

 21         32. The allegations in Paragraph 32 characterize Plaintiffs’ claims and legal conclusions

 22   and are not averments of fact to which Defendants are required to respond. To the extent a

 23   response is required, Defendants deny the allegations in Paragraph 32.

 24         33. The allegations in Paragraph 33 characterize Plaintiffs’ claims and legal conclusions

 25   and are not averments of fact to which Defendants are required to respond. To the extent a

 26   response is required, Defendants deny the allegations in Paragraph 33.

 27

 28
                                                       6
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.70 Page 7 of 22



  1         34. The allegations in Paragraph 34 characterize Plaintiffs’ claims and legal conclusions

  2   and are not averments of fact to which Defendants are required to respond. To the extent a

  3   response is required, Defendants deny the allegations in Paragraph 34.

  4         35. The allegations in Paragraph 35 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, Defendants deny the allegations in Paragraph 35.

  7         36. Defendants admit that the statute referenced in Paragraph 36 speaks for itself. Except

  8   as specifically admitted, Defendants deny the allegations in Paragraph 36.

  9         37. Defendants admit that the statute referenced in Paragraph 37 speaks for itself. Except

 10   as specifically admitted, Defendants deny the allegations in Paragraph 37.

 11         38. Defendants admit that the statute referenced in Paragraph 38 speaks for itself.

 12   Otherwise, the allegations in Paragraph 38 characterize Plaintiffs’ claims and legal conclusions

 13   and are not averments of fact to which Defendants are required to respond. To the extent a

 14   response is required, and except as specifically admitted, Defendants deny the allegations in

 15   Paragraph 38.

 16         39. Defendants admit that the statute referenced in Paragraph 39 speaks for itself. Except

 17   as specifically admitted, Defendants deny the allegations in Paragraph 39.

 18         40. Defendants admit that the statute referenced in Paragraph 40 speaks for itself. Except

 19   as specifically admitted, Defendants deny the allegations in Paragraph 40.

 20         41. Defendants admit that the statute referenced in Paragraph 41 speaks for itself. Except

 21   as specifically admitted, Defendants deny the allegations in Paragraph 41.

 22         42. Defendants admit that the statute referenced in Paragraph 42 speaks for itself.

 23   Otherwise, the allegations in Paragraph 42 characterize Plaintiffs’ claims and legal conclusions

 24   and are not averments of fact to which Defendants are required to respond. To the extent a

 25   response is required, and except as specifically admitted, Defendants deny the allegations in

 26   Paragraph 42.

 27         43. Defendants admit that the statute referenced in Paragraph 43 speaks for itself.

 28   Otherwise, the allegations in Paragraph 43 characterize Plaintiffs’ claims and legal conclusions
                                                      7
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.71 Page 8 of 22



  1   and are not averments of fact to which Defendants are required to respond. To the extent a

  2   response is required, and except as specifically admitted, Defendants deny the allegations in

  3   Paragraph 43.

  4         44. Defendants admit that the statute referenced in Paragraph 44 speaks for itself. Except

  5   as specifically admitted, Defendants deny the allegations in Paragraph 44.

  6         45. The allegations in Paragraph 45 characterize Plaintiffs’ claims and legal conclusions

  7   and are not averments of fact to which Defendants are required to respond. To the extent a

  8   response is required, Defendants deny the allegations in Paragraph 45.

  9         46. Defendants admit that the Dealer’s Record of Sale (DROS) Entry System (DES) is a

 10   web-based application used by firearms dealers for reporting certain transactions to the BOF, and

 11   that the website address for the DES is https://DES.doj.ca.gov. Except as specifically admitted,

 12   Defendants deny the allegations in Paragraph 46.

 13         47. Defendants admit that the “California Department of Justice Bureau of Firearms

 14   DROS Entry System (DES) Firearms and Ammunition Dealer User Guide” is dated “1/15/20,”

 15   marked as “Rev. 4,” and is available at

 16   https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/pdf/dros-des-firearms-ammunition-dealer-

 17   user-guide.pdf. Except as specifically admitted, Defendants deny the allegations in Paragraph 47.

 18         48. Defendants admit that the statute referenced in Paragraph 48 speaks for itself.

 19   Otherwise, the allegations in Paragraph 48 characterize Plaintiffs’ claims and legal conclusions

 20   and are not averments of fact to which Defendants are required to respond. To the extent a

 21   response is required, and except as specifically admitted, Defendants deny the allegations in

 22   Paragraph 48.

 23         49. Defendants admit that the statute referenced in Paragraph 49 speaks for itself. Except

 24   as specifically admitted, Defendants deny the allegations in Paragraph 49.

 25         50. Defendants admit that the statute referenced in Paragraph 50 speaks for itself. Except

 26   as specifically admitted, Defendants deny the allegations in Paragraph 50.

 27         51. Defendants admit that the statute referenced in Paragraph 51 speaks for itself. Except

 28   as specifically admitted, Defendants deny the allegations in Paragraph 51.
                                                       8
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.72 Page 9 of 22



  1         52. Defendants admit that the statute referenced in Paragraph 52 speaks for itself. Except

  2   as specifically admitted, Defendants deny the allegations in Paragraph 52.

  3         53. Defendants admit that the statute referenced in Paragraph 53 speaks for itself, and that

  4   the BOF has limited access to the federal government’s National Instant Criminal Background

  5   Check System in certain circumstances. Except as specifically admitted, Defendants deny the

  6   allegations in Paragraph 53.

  7         54. Defendants admit that the statutes referenced in Paragraph 54 speak for themselves.

  8   Except as specifically admitted, Defendants deny the allegations in Paragraph 54.

  9         55. Defendants admit that the BOF utilizes certain records, databases, and systems in

 10   determining whether an individual is prohibited by state or federal law from possessing,

 11   receiving, owning, or purchasing a firearm. Except as specifically admitted, Defendants deny the

 12   allegations in Paragraph 55.

 13         56. The allegations in Paragraph 56 characterize Plaintiffs’ claims and legal conclusions

 14   and are not averments of fact to which Defendants are required to respond. To the extent a

 15   response is required, Defendants deny the allegations in Paragraph 56.

 16         57. Defendants admit that the regulation referenced in Paragraph 57 speaks for itself.

 17   Except as specifically admitted, Defendants deny the allegations in Paragraph 57.

 18         58. Defendants admit that the regulation referenced in Paragraph 58 speaks for itself.

 19   Except as specifically admitted, Defendants deny the allegations in Paragraph 58.

 20         59. Defendants admit that BOF electronic databases contain information regarding

 21   individuals with a Certificate of Eligibility issued by the DOJ. Except as specifically admitted,

 22   Defendants deny the allegations in Paragraph 59.

 23         60. Defendants admit that, with certain identifying information, the BOF can verify if an

 24   individual holds a valid Certificate of Eligibility. Except as specifically admitted, Defendants

 25   deny the allegations in Paragraph 60.

 26         61. Defendants admit that the statute referenced in Paragraph 61 speaks for itself, and that

 27   the BOF utilizes certain records, databases, and systems in determining whether an individual is

 28
                                                       9
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.73 Page 10 of 22



  1   prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

  2   Except as specifically admitted, Defendants deny the allegations in Paragraph 61.

  3         62. The allegations in Paragraph 62 characterize Plaintiffs’ claims and legal conclusions

  4   and are not averments of fact to which Defendants are required to respond. To the extent a

  5   response is required, Defendants deny the allegations in Paragraph 62.

  6         63. The allegations in Paragraph 63 characterize Plaintiffs’ claims and legal conclusions

  7   and are not averments of fact to which Defendants are required to respond. To the extent a

  8   response is required, Defendants deny the allegations in Paragraph 63.

  9         64. The allegations in Paragraph 64 characterize Plaintiffs’ claims and legal conclusions

 10   and are not averments of fact to which Defendants are required to respond. To the extent a

 11   response is required, Defendants deny the allegations in Paragraph 64.

 12         65. Defendants admit that the statutes referenced in Paragraph 65 speak for themselves.

 13   Otherwise, the allegations in Paragraph 65 characterize Plaintiffs’ claims and legal conclusions

 14   and are not averments of fact to which Defendants are required to respond. To the extent a

 15   response is required, and except as specifically admitted, Defendants deny the allegations in

 16   Paragraph 65.

 17         66. The allegations in Paragraph 66 characterize Plaintiffs’ claims and legal conclusions

 18   and are not averments of fact to which Defendants are required to respond. To the extent a

 19   response is required, Defendants deny the allegations in Paragraph 66.

 20         67. Defendants admit that the statute referenced in Paragraph 67 speaks for itself. Except

 21   as specifically admitted, Defendants deny the allegations in Paragraph 67.

 22         68. Defendants admit that the BOF’s Armed Prohibited Persons System (APPS) provides

 23   law enforcement agencies with certain information about gun owners. Otherwise, the allegations

 24   in Paragraph 68 characterize Plaintiffs’ claims and legal conclusions and are not averments of fact

 25   to which Defendants are required to respond. To the extent a response is required, and except as

 26   specifically admitted, Defendants deny the allegations in Paragraph 68.

 27         69. Defendants admit that the DOJ report referenced in Paragraph 69 speaks for itself, and

 28   that it is available at https://oag.ca.gov/system/files/attachments/press-
                                                         10
                                                    Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.74 Page 11 of 22



  1   docs/APPS%202019%20Report.pdf. 3 Except as specifically admitted, Defendants deny the

  2   allegations in Paragraph 69.

  3         70. Defendants admit that the statutes referenced in Paragraph 70 speak for themselves.

  4   Otherwise, the allegations in Paragraph 70 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, and except as specifically admitted, Defendants deny the allegations in

  7   Paragraph 70.

  8         71. The allegations in Paragraph 71 characterize Plaintiffs’ claims and legal conclusions

  9   and are not averments of fact to which Defendants are required to respond. To the extent a

 10   response is required, Defendants deny the allegations in Paragraph 71.

 11         72. The allegations in Paragraph 72 characterize Plaintiffs’ claims and legal conclusions

 12   and are not averments of fact to which Defendants are required to respond. To the extent a

 13   response is required, Defendants deny the allegations in Paragraph 72.

 14         73. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 15   the remaining allegations in Paragraph 73, and, on that basis, deny those allegations.

 16         74. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 17   the remaining allegations in Paragraph 74, and, on that basis, deny those allegations.

 18         75. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 19   the remaining allegations in Paragraph 75, and, on that basis, deny those allegations.

 20         76. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 21   the allegations in Paragraph 76, and, on that basis, deny those allegations.

 22         77. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 23   the remaining allegations in Paragraph 77, and, on that basis, deny those allegations.

 24         78. The allegations in Paragraph 78 characterize Plaintiffs’ claims and legal conclusions

 25   and are not averments of fact to which Defendants are required to respond. To the extent a

 26   response is required, Defendants deny the allegations in Paragraph 78.

 27          3
               Defendants also admit that the DOJ video referenced in footnote 2 of the Complaint
      speaks for itself, and that is available at https://www.youtube.com/watch?v=2AtMaRTE_r4.
 28   Except as specifically admitted, Defendants deny the allegations in footnote 2 of the Complaint.
                                                          11
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.75 Page 12 of 22



  1         79. The allegations in Paragraph 79 characterize Plaintiffs’ claims and legal conclusions

  2   and are not averments of fact to which Defendants are required to respond. To the extent a

  3   response is required, Defendants deny the allegations in Paragraph 79.

  4         80. The allegations in Paragraph 80 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, Defendants deny the allegations in Paragraph 80.

  7         81. The allegations in Paragraph 81 characterize Plaintiffs’ claims and legal conclusions

  8   and are not averments of fact to which Defendants are required to respond. To the extent a

  9   response is required, Defendants deny the allegations in Paragraph 81.

 10         82. Defendants admit that the name John Phillips is associated with a firearms dealership

 11   named Poway Weapons & Gear Inc. in the DOJ Centralized List of Firearms Dealers.

 12   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 13   remaining allegations in Paragraph 82, and, on that basis, deny those allegations.

 14         83. Defendants admit that the name Darin Prince is associated with a firearms dealership

 15   named North County Firearms in the DOJ Centralized List of Firearms Dealers. Defendants lack

 16   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 17   Paragraph 83, and, on that basis, deny those allegations.

 18         84. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 19   the allegations in Paragraph 84, and, on that basis, deny those allegations.

 20         85. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 21   the allegations in Paragraph 85, and, on that basis, deny those allegations.

 22         86. The allegations in Paragraph 86 characterize Plaintiffs’ claims and legal conclusions

 23   and are not averments of fact to which Defendants are required to respond. To the extent a

 24   response is required, Defendants deny the allegations in Paragraph 86.

 25         87. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 26   the allegations in Paragraph 87, and, on that basis, deny those allegations.

 27         88. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 28   the allegations in Paragraph 88, and, on that basis, deny those allegations.
                                                       12
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.76 Page 13 of 22



  1         89. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  2   the allegations in Paragraph 89, and, on that basis, deny those allegations.

  3         90. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  4   the allegations in Paragraph 90, and, on that basis, deny those allegations.

  5         91. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  6   the allegations in Paragraph 91, and, on that basis, deny those allegations.

  7         92. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  8   the allegations in Paragraph 92, and, on that basis, deny those allegations.

  9         93. The allegations in Paragraph 93 characterize Plaintiffs’ claims and legal conclusions

 10   and are not averments of fact to which Defendants are required to respond. To the extent a

 11   response is required, Defendants deny the allegations in Paragraph 93.

 12                 Count I: Deprivation of Civil Rights, Right to Keep and Bear Arms

 13         94. Defendants admit that Plaintiffs purport to incorporate by reference their allegations in

 14   the preceding paragraphs.

 15         95. Defendants admit that Plaintiffs are alleging that there is an actual and present

 16   controversy between the parties. Except as specifically admitted, Defendants deny the allegations

 17   in Paragraph 95.

 18         96. Defendants admit that the DOJ enforces California laws related to possessing and

 19   acquiring firearms. Otherwise, the allegations in Paragraph 96 characterize Plaintiffs’ claims and

 20   legal conclusions and are not averments of fact to which Defendants are required to respond. To

 21   the extent a response is required, and except as specifically admitted, Defendants deny the

 22   allegations in Paragraph 96.

 23         97. Defendants admit that the DOJ enforces California laws related to possessing and

 24   acquiring firearms. Otherwise, the allegations in Paragraph 97 characterize Plaintiffs’ claims and

 25   legal conclusions and are not averments of fact to which Defendants are required to respond. To

 26   the extent a response is required, and except as specifically admitted, Defendants deny the

 27   allegations in Paragraph 97.

 28
                                                       13
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.77 Page 14 of 22



  1         98. Defendants admit that Xavier Becerra is the former Attorney General of the State of

  2   California, that the California Attorney General is the chief law officer of the State of California,

  3   and that the DOJ enforces California laws related to possessing and acquiring firearms.

  4   Defendants also admit that Luis Lopez is the Director of the BOF and that the Director oversees

  5   the operations of the BOF. Except as specifically admitted, Defendants deny the allegations in

  6   Paragraph 98.

  7         99. Defendants admit that the Second Amendment to the United States Constitution

  8   speaks for itself. Otherwise, the allegations in Paragraph 99 characterize Plaintiffs’ claims and

  9   legal conclusions and are not averments of fact to which Defendants are required to respond. To

 10   the extent a response is required, and except as specifically admitted, Defendants deny the

 11   allegations in Paragraph 99.

 12         100. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 13   the allegations in Paragraph 100, and, on that basis, deny those allegations.

 14         101. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 15   the allegations in Paragraph 101, and, on that basis, deny those allegations.

 16         102. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 17   the allegations in Paragraph 102, and, on that basis, deny those allegations.

 18         103. Defendants admit that firearms dealers are subject to California laws and regulations

 19   related to the sale of firearms. Otherwise, the allegations in Paragraph 103 characterize Plaintiffs’

 20   claims and legal conclusions and are not averments of fact to which Defendants are required to

 21   respond. To the extent a response is required, and except as specifically admitted, Defendants

 22   deny the allegations in Paragraph 103.

 23         104. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 24   the allegations in Paragraph 104, and, on that basis, deny those allegations.

 25         105. The allegations in Paragraph 105 characterize Plaintiffs’ claims and legal conclusions

 26   and are not averments of fact to which Defendants are required to respond. To the extent a

 27   response is required, Defendants deny the allegations in Paragraph 105.

 28
                                                       14
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.78 Page 15 of 22



  1         106. The allegations in Paragraph 106 characterize Plaintiffs’ claims and legal conclusions

  2   and are not averments of fact to which Defendants are required to respond. To the extent a

  3   response is required, Defendants deny the allegations in Paragraph 106.

  4         107. The allegations in Paragraph 107 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, Defendants deny the allegations in Paragraph 107.

  7         108. Defendants admit that the judicial opinion referenced in Paragraph 108 speaks for

  8   itself. Otherwise, the allegations in Paragraph 108 characterize Plaintiffs’ claims and legal

  9   conclusions and are not averments of fact to which Defendants are required to respond. To the

 10   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 11   in Paragraph 108.

 12         109. Defendants admit that the judicial opinion referenced in Paragraph 109 speaks for

 13   itself. Otherwise, the allegations in Paragraph 109 characterize Plaintiffs’ claims and legal

 14   conclusions and are not averments of fact to which Defendants are required to respond. To the

 15   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 16   in Paragraph 109.

 17         110. Defendants admit that the judicial opinion referenced in Paragraph 110 speaks for

 18   itself. Otherwise, the allegations in Paragraph 110 characterize Plaintiffs’ claims and legal

 19   conclusions and are not averments of fact to which Defendants are required to respond. To the

 20   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 21   in Paragraph 110.

 22         111. Defendants admit that the judicial opinions referenced in Paragraph 111 speak for

 23   themselves. Otherwise, the allegations in Paragraph 111 characterize Plaintiffs’ claims and legal

 24   conclusions and are not averments of fact to which Defendants are required to respond. To the

 25   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 26   in Paragraph 111.

 27         112. Defendants admit that the judicial opinion referenced in Paragraph 112 speaks for

 28   itself. Otherwise, the allegations in Paragraph 112 characterize Plaintiffs’ claims and legal
                                                       15
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.79 Page 16 of 22



  1   conclusions and are not averments of fact to which Defendants are required to respond. To the

  2   extent a response is required, and except as specifically admitted, Defendants deny the allegations

  3   in Paragraph 112.

  4         113. Defendants admit that the judicial opinions referenced in Paragraph 113 speak for

  5   themselves. Otherwise, the allegations in Paragraph 113 characterize Plaintiffs’ claims and legal

  6   conclusions and are not averments of fact to which Defendants are required to respond. To the

  7   extent a response is required, and except as specifically admitted, Defendants deny the allegations

  8   in Paragraph 113.

  9         114. The allegations in Paragraph 114 characterize Plaintiffs’ claims and legal conclusions

 10   and are not averments of fact to which Defendants are required to respond. To the extent a

 11   response is required, Defendants deny the allegations in Paragraph 114.

 12         115. The allegations in Paragraph 115 characterize Plaintiffs’ claims and legal conclusions

 13   and are not averments of fact to which Defendants are required to respond. To the extent a

 14   response is required, Defendants deny the allegations in Paragraph 115.

 15         116. Defendants admit that the judicial opinion referenced in Paragraph 116 speaks for

 16   itself. Otherwise, the allegations in Paragraph 116 characterize Plaintiffs’ claims and legal

 17   conclusions and are not averments of fact to which Defendants are required to respond. To the

 18   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 19   in Paragraph 116.

 20         117. The allegations in Paragraph 117 characterize Plaintiffs’ claims and legal conclusions

 21   and are not averments of fact to which Defendants are required to respond. To the extent a

 22   response is required, Defendants deny the allegations in Paragraph 117.

 23         118. Defendants admit that the article referenced in Paragraph 118 speaks for itself.

 24   Otherwise, the allegations in Paragraph 118 characterize Plaintiffs’ claims and legal conclusions

 25   and are not averments of fact to which Defendants are required to respond. To the extent a

 26   response is required, and except as specifically admitted, Defendants deny the allegations in

 27   Paragraph 118.

 28
                                                      16
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.80 Page 17 of 22



  1         119. The allegations in Paragraph 119 characterize Plaintiffs’ claims and legal conclusions

  2   and are not averments of fact to which Defendants are required to respond. To the extent a

  3   response is required, Defendants deny the allegations in Paragraph 119.

  4         120. The allegations in Paragraph 120 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, Defendants deny the allegations in Paragraph 120.

  7         121. Defendants admit that the DOJ enforces California laws related to possessing and

  8   acquiring firearms. Otherwise, the allegations in Paragraph 121 characterize Plaintiffs’ claims

  9   and legal conclusions and are not averments of fact to which Defendants are required to respond.

 10   To the extent a response is required, and except as specifically admitted, Defendants deny the

 11   allegations in Paragraph 121.

 12         122. The allegations in Paragraph 122 characterize Plaintiffs’ claims and legal conclusions

 13   and are not averments of fact to which Defendants are required to respond. To the extent a

 14   response is required, Defendants deny the allegations in Paragraph 122.

 15         123. Defendants admit that the statute referenced in Paragraph 123 speaks for itself.

 16   Otherwise, the allegations in Paragraph 123 characterize Plaintiffs’ claims and legal conclusions

 17   and are not averments of fact to which Defendants are required to respond. To the extent a

 18   response is required, and except as specifically admitted, Defendants deny the allegations in

 19   Paragraph 123.

 20         124. Defendants admit that the judicial opinion referenced in Paragraph 124 speaks for

 21   itself. Otherwise, the allegations in Paragraph 124 characterize Plaintiffs’ claims and legal

 22   conclusions and are not averments of fact to which Defendants are required to respond. To the

 23   extent a response is required, and except as specifically admitted, Defendants deny the allegations

 24   in Paragraph 124.

 25         125. Defendants admit that the judicial opinion referenced in Paragraph 125 speaks for

 26   itself. Otherwise, the allegations in Paragraph 125 characterize Plaintiffs’ claims and legal

 27   conclusions and are not averments of fact to which Defendants are required to respond. To the

 28
                                                      17
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.81 Page 18 of 22



  1   extent a response is required, and except as specifically admitted, Defendants deny the allegations

  2   in Paragraph 125.

  3         126. The allegations in Paragraph 126 characterize Plaintiffs’ claims and legal conclusions

  4   and are not averments of fact to which Defendants are required to respond. To the extent a

  5   response is required, Defendants deny the allegations in Paragraph 126.

  6         127. The allegations in Paragraph 127 characterize Plaintiffs’ claims and legal conclusions

  7   and are not averments of fact to which Defendants are required to respond. To the extent a

  8   response is required, Defendants deny the allegations in Paragraph 127.

  9         128. Defendants admit that individuals and firearms dealers are subject to California laws

 10   and regulations related to the sale of firearms. Otherwise, the allegations in Paragraph 128

 11   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact to which

 12   Defendants are required to respond. To the extent a response is required, and except as

 13   specifically admitted, Defendants deny the allegations in Paragraph 128.

 14         129. The allegations in Paragraph 129 characterize Plaintiffs’ claims and legal conclusions

 15   and are not averments of fact to which Defendants are required to respond. To the extent a

 16   response is required, Defendants deny the allegations in Paragraph 129.

 17         130. The allegations in Paragraph 130 characterize Plaintiffs’ claims and legal conclusions

 18   and are not averments of fact to which Defendants are required to respond. To the extent a

 19   response is required, Defendants deny the allegations in Paragraph 130.

 20         131. The allegations in Paragraph 131 characterize Plaintiffs’ claims and legal conclusions

 21   and are not averments of fact to which Defendants are required to respond. To the extent a

 22   response is required, Defendants deny the allegations in Paragraph 131.

 23         132. Defendants admit that individuals and firearms dealers are subject to California laws

 24   and regulations related to the sale of firearms. Otherwise, the allegations in Paragraph 132

 25   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact to which

 26   Defendants are required to respond. To the extent a response is required, and except as

 27   specifically admitted, Defendants deny the allegations in Paragraph 132.

 28
                                                      18
                                                  Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.82 Page 19 of 22



  1         133. Defendants lack knowledge or information sufficient to form a belief as to the truth of

  2   the allegations in Paragraph 133, and, on that basis, deny those allegations.

  3         134. Defendants deny that Plaintiffs are entitled to any of the relief requested in Paragraph

  4   134. In addition, the allegations in Paragraph 134 characterize Plaintiffs’ claims and legal

  5   conclusions and are not averments of fact to which Defendants are required to respond. To the

  6   extent a response is required, Defendants deny the allegations in Paragraph 134.

  7         135. The allegations in Paragraph 135 characterize Plaintiffs’ claims and legal conclusions

  8   and are not averments of fact to which Defendants are required to respond. To the extent a

  9   response is required, Defendants deny the allegations in Paragraph 135.

 10         136. The allegations in Paragraph 136 characterize Plaintiffs’ claims and legal conclusions

 11   and are not averments of fact to which Defendants are required to respond. To the extent a

 12   response is required, Defendants deny the allegations in Paragraph 136.

 13                       Count II: Deprivation of Civil Rights, Equal Protection

 14         137. Defendants admit that Plaintiffs purports to incorporate by reference their allegations

 15   in the preceding paragraphs.

 16         138. The allegations in Paragraph 138 characterize Plaintiffs’ claims and legal conclusions

 17   and are not averments of fact to which Defendants are required to respond. To the extent a

 18   response is required, Defendants deny the allegations in Paragraph 138.

 19         139. The allegations in Paragraph 139 characterize Plaintiffs’ claims and legal conclusions

 20   and are not averments of fact to which Defendants are required to respond. To the extent a

 21   response is required, Defendants deny the allegations in Paragraph 139.

 22         140. The allegations in Paragraph 140 characterize Plaintiffs’ claims and legal conclusions

 23   and are not averments of fact to which Defendants are required to respond. To the extent a

 24   response is required, Defendants deny the allegations in Paragraph 140.

 25         141. The allegations in Paragraph 141 characterize Plaintiffs’ claims and legal conclusions

 26   and are not averments of fact to which Defendants are required to respond. To the extent a

 27   response is required, Defendants deny the allegations in Paragraph 141.

 28
                                                       19
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.83 Page 20 of 22



  1         142. The allegations in Paragraph 142 characterize Plaintiffs’ claims and legal conclusions

  2   and are not averments of fact to which Defendants are required to respond. To the extent a

  3   response is required, Defendants deny the allegations in Paragraph 142.

  4         143. The allegations in Paragraph 143 characterize Plaintiffs’ claims and legal conclusions

  5   and are not averments of fact to which Defendants are required to respond. To the extent a

  6   response is required, Defendants deny the allegations in Paragraph 143.

  7                                             Prayer for Relief

  8         Defendants admit that Plaintiff purports to request the relief listed in the Prayer for Relief,

  9   but deny that Plaintiffs are entitled to the requested relief or any other relief. To the extent the

 10   Prayer for Relief contains any allegations to which a response is required, Defendants deny them.

 11                                      AFFIRMATIVE DEFENSES

 12         Defendants assert the following affirmative defenses. In asserting these defenses,

 13   Defendants do not assume the burden of establishing any fact or proposition where that burden is

 14   properly imposed on Plaintiffs. Defendants reserve the right to assert additional affirmative

 15   defenses that are revealed during the pendency of this action.

 16                                         First Affirmative Defense

 17         The Complaint, and each cause of action stated therein, fail to allege facts sufficient to

 18   constitute a cause of action.

 19                                       Second Affirmative Defense

 20         Plaintiffs’ claims in this action are barred because Plaintiffs lack standing to bring them.

 21                                        Third Affirmative Defense

 22         To the extent Defendants have undertaken any conduct with respect to the subjects and

 23   events underlying the Complaint, such conduct was, at all times material thereto, undertaken in

 24   good faith and in reasonable reliance on existing law.

 25                                       Fourth Affirmative Defense

 26         Defendants have not knowingly or intentionally waived any applicable defense or

 27   affirmative defense. Defendants reserve the right to assert and rely upon other such defenses as

 28   may become available or apparent during discovery proceedings or as may be raised or asserted
                                                   20
                                                    Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.84 Page 21 of 22



  1   by others in this case, and to amend the Answer, defenses, and/or affirmative defenses

  2   accordingly. Defendants further reserve the right to amend the Answer to delete defenses and/or

  3   affirmative defenses that are not applicable after subsequent discovery.

  4                                        PRAYER FOR RELIEF

  5             WHEREFORE, Defendants pray that:

  6        1.      Plaintiffs take nothing by reason of their Complaint;

  7        2.      Judgment be entered in favor of Defendants and adverse to Plaintiffs;

  8        3.      Defendants be awarded costs incurred in defending this action; and

  9        4.      Defendants be awarded such further relief that the Court may deem just and proper.

 10

 11

 12

 13
      Dated: March 19, 2021                              Respectfully submitted,
 14
                                                         MATTHEW RODRIQUEZ
 15                                                      Acting Attorney General of California
                                                         ANTHONY R. HAKL
 16                                                      Supervising Deputy Attorney General
 17
                                                                /s/ Jerry T. Yen
 18                                                      JERRY T. YEN
                                                         Deputy Attorney General
 19                                                      Attorneys for Defendants Matthew Rodriquez,
                                                         in his official capacity as Acting California
 20                                                      Attorney General, and Luis Lopez, in his
                                                         official capacity as Director of the Department
 21                                                      of Justice Bureau of Firearms
 22

 23

 24

 25

 26

 27

 28
                                                       21
                                                   Defendants’ Answer to Complaint (3:20-cv-02470-WQH-WVG)
Case 3:20-cv-02470-WQH-WVG Document 7 Filed 03/19/21 PageID.85 Page 22 of 22




                                  CERTIFICATE OF SERVICE
 Case Name:        Nguyen, Michelle, et al. v.             No.    3:20-cv-02470
                   Xavier Becerra, et al.

 I hereby certify that on March 19, 2021, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
    DEFENDANTS ACTING ATTORNEY GENERAL MATTHEW RODRIQUEZ AND
            DIRECTOR LUIS LOPEZ’S ANSWER TO COMPLAINT
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on March 19,
 2021, at Sacramento, California.


                 Lindsey Cannan                                  /s/ Lindsey Cannan
                    Declarant                                          Signature

 SA2020305120
 34934651.docx
